DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 8-9, 12-13, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Miyamoto et al. (US 2015/0084026).
	Regarding claim 1 Miyamoto discloses an optical lens structure, comprising: a substrate layer (10 or 20; Paragraph [0029, 0031]); and a plurality of optical lenses on the substrate layer; wherein the optical lens comprises a color resist material, the plurality of optical lenses are arranged in an array, and color resist materials of adjacent optical lenses have different colors from each other (21R & 21G & 21B; Paragraph [0045-0046]).
Regarding claim 2 Miyamoto further discloses a plurality of light shielding structures, wherein each of the plurality of light shielding structures is between two adjacent optical lenses and configured to block light transmitted through a region between the two adjacent optical lenses (25; Paragraph [0045]).
Regarding claim 4 Miyamoto further discloses wherein the plurality of light shielding structures are formed by a black matrix, the plurality of light shielding structures are between the substrate layer and the plurality of optical lenses, and an orthographic projection of the light shielding structure on the substrate layer overlaps an orthographic projection of adjacent edges of the two adjacent optical lenses on the substrate layer (25 & 20 & 21; Paragraph [0045]).
Regarding claim 8 Miyamoto further discloses a protective layer on a side of the plurality of optical lenses distal to the substrate 15layer and covering the plurality of optical lenses (30; Paragraph [0049]).
Regarding claim 9 Miyamoto further discloses wherein a refractive index of the optical lens is greater than a refractive index of the protective layer (Paragraph [0049]).
Regarding claim 12 Miyamoto further discloses a display apparatus, comprising the optical lens structure according to claim 1 (Paragraph [0038]).
Regarding claim 13 Miyamoto further discloses the invention of claim 12 and wherein a display device opposite to the optical lens structure (11; Paragraph [0038]); wherein the display device has display regions and non-display regions (Fig. 4, arrow & area corresponding to 13), the optical lens structure further comprises a plurality of light shielding structures (25), each of the plurality of light shielding structures is between two 35adjacent optical lenses and configured to block light transmitted through a region 14FI-200707-02US between the two adjacent optical lenses, orthographic projections of the plurality of optical lenses on the substrate layer and orthographic projections of the display regions on the substrate layer overlap in one-to-one correspondence respectively, and  5orthographic projections of the plurality of light shielding structures on the substrate layer and orthographic projections of the non-display regions on the substrate layer overlap in one-to-one correspondence respectively (Fig. 4).
Regarding claim 18 Miyamoto discloses a method for manufacturing an optical lens structure, comprising: forming a color resist material layer on a substrate layer, wherein the color resist material layer comprises a plurality of color resist units with different colors, the plurality of color resist units are arranged in an array, and adjacent color resist units have different colors from each other (21R & 21G & 21B; Paragraph [0045-0046]); and forming a plurality of optical lenses from the plurality of color resist units through a pattern process (Paragraph [0048]).
Regarding claim 19 Miyamoto further discloses wherein forming the plurality of optical lenses from the plurality of color resist units through the pattern process comprises:  35performing a photolithography, embossing or copying process on the color 15FI-200707-02US resist material layer to form the plurality of optical lenses (Paragraph [0048]).
Regarding claim 20 Miyamoto further discloses wherein performing the photolithography process on the color resist material layer comprises: coating photoresist on the color resist material layer; and exposing and developing the photoresist with a gray tone mask (Paragraph [0048]—Note that half tone is considered to characteristically be the same as gray tone).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto et al. (US 2015/0084026).
Regarding claim 14, Miyamoto teaches the invention of claim 13, including wherein the optical lens has a circular shape and the display region has a rectangular shape (Fig. 6; Paragraph [0055]), but fails to specifically teach wherein the display region has a square shape. However, it would have been obvious to one of ordinary skill in the art to modify the invention of Miyamoto to have a display region with a square shape in order to adjust the display aspect ratio and since square display regions are known in the art of OLED displays. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Miyamoto to have a display region with a square shape in order to adjust the display aspect ratio and since square display regions are known in the art of OLED displays.
Regarding claim 15, Miyamoto further discloses an encapsulation layer between the display device and the plurality of optical lenses;  15wherein the encapsulation layer serves as the substrate layer of the optical lens structure (30; Paragraph [0049]).
Regarding claim 17, Miyamoto teaches the invention of claim 12, including wherein the display is an OLED (100; Paragraph [0032]), but is silent as to uses for their display. However, it would have been obvious to one of ordinary skill in the art to have the display of Miyamoto be used in an augmented reality display apparatus since OLEDs are known displays that are used in augmented reality display apparatuses and the display is Miyamoto is capable of being used therein. Therefore, it would have been obvious to one of ordinary skill in the art to have the display of Miyamoto be used in an augmented reality display apparatus since OLEDs are known displays that are used in augmented reality display apparatuses and the display is Miyamoto is capable of being used therein.

Allowable Subject Matter
Claims 3, 5-7, 10-11, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE M HINES whose telephone number is (571)272-2285.  The examiner can normally be reached on M-F: 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Anne M Hines/
Primary Examiner
Art Unit 2879